Citation Nr: 0826809	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-19 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than November 4, 
1999 for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to May 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, in pertinent part, denied 
entitlement to an effective date earlier than November 4, 
1999 for the grant of service connection for PTSD.   

In May 2008 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

The Board notes that the veteran was previously represented 
by the California Department of Veterans Affairs, as 
reflected in a March 2000 VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative).  
In April 2008 the veteran submitted a VA Form 21-22 naming 
Disabled American Veterans as his representative.  


FINDINGS OF FACT

1.  A June 2002 rating decision granted service connection 
and assigned an initial 50 percent evaluation for PTSD, 
effective November 4, 1999.  In July 2002, the veteran 
disagreed with the initial evaluation assigned.  

2.  The veteran initially disagreed with the effective date 
of the grant of service connection in September 2004.  





CONCLUSIONS OF LAW

1.  The June 2002 rating decision is final as to the matter 
of the assignment of an effective date for service connection 
for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).  

2.  The veteran's claim of entitlement to an effective date 
earlier than November 4, 1999 for the grant of service 
connection for PTSD was not timely filed and must be 
dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

As will be discussed further below, the claim on appeal is 
being dismissed as a matter of law.  In VAOPGCPREC 5-2004 
(2004) VA's Office of General Counsel held that the VCAA does 
not require either notice or assistance when the claim cannot 
be substantiated under the law or based on the application of 
the law to undisputed facts.  Similarly, the Court has held 
that the VCAA is not applicable to matters in which the law, 
and not the evidence, is dispositive.  Mason v. Principi, 16 
Vet. App. 129 (2002).  

II.  Analysis

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. 
§ 3.400(b).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim, such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155.  

The veteran's initial claim for service connection for PTSD 
was received on November 4, 1999.  A December 1999 rating 
decision, in pertinent part, denied service connection for 
PTSD.  The veteran perfected an appeal of this denial.  In 
March 2001, the Board remanded the claim of entitlement to 
service connection for PTSD for further development.  The 
June 2002 rating decision subsequently granted service 
connection for PTSD, evaluated as 50 percent disabling, 
effective November 4, 1999, the date of the veteran's claim.  
The veteran was notified of this decision and his appellate 
rights in a June 2002 letter from the RO.  

The veteran subsequently disagreed with the assigned 
disability rating only.  In this regard, in his July 2002 
NOD, the veteran stated, "I request to have re-evaluation 
for my PTSD claim."  An SOC regarding entitlement to an 
increased initial evaluation was issued in March 2003.  An 
April 2003 statement from the veteran verifies that his 
disagreement was in regard to the initial evaluation 
assigned, as he indicated that he felt his "condition is 
more severe than your interpretation and warrants a much 
higher rating."  In his May 2003 Form 9 (substantive appeal) 
he reiterated that he wished to appeal the rating decision of 
50 percent for PTSD, and that this condition was much worse.  
He concluded by making essentially the same statement as that 
made in his July 2002 NOD, "I request that my PTSD condition 
be re-evaluated, and an increased percentage awarded."  

An October 2003 rating decision subsequently granted a 100 
percent initial evaluation, effective November 4, 1999.  In 
September 2004, the veteran filed a claim requesting an 
earlier effective date for the grant of service connection 
for PTSD.  Specifically, he stated that his VA treatment 
records reflected that he had PTSD in 1985.  The September 
2004 rating decision denied entitlement to an earlier 
effective date.  

While the RO later construed the September 2004 claim as an 
NOD with the October 2003 rating decision, because the 
October 2003 rating decision granted a 100 percent evaluation 
effective from the date of the grant of service connection, 
the September 2004 statement was clearly a claim for an 
earlier effective date for the grant of service connection 
for PTSD.  The veteran subsequently perfected an appeal of 
the September 2004 rating decision, and this appeal followed.  

Given the procedural history outlined above, and, after 
reviewing the claims file, the Board finds that the veteran's 
claim of entitlement to an effective date earlier than 
November 4, 1999 for the grant of service connection for PTSD 
must be dismissed.  

The effective date for the grant of service connection was 
established in the June 2002 rating decision, of which the 
veteran was notified in the same month.  The veteran 
thereafter had one year to file an NOD as to the effective 
date assigned.  See 38 C.F.R. § 20.302.  However, the veteran 
did not express disagreement with the effective date assigned 
within one year of this rating decision, and the June 2002 
rating decision became final as to the establishment of an 
effective date of November 4, 1999 for the grant of service 
connection for PTSD.  See 38 C.F.R. § 20.1103.  

The veteran's initial disagreement as to the effective date 
assigned for the grant of service connection for PTSD was 
filed over two years after the June 2002 rating decision.  
Indeed, the first suggestion from the veteran of disagreement 
with the effective date of service connection for PTSD was 
his September 2004 claim.  However, as the claim was 
submitted over a year after the time period for filing an NOD 
with the effective date of the grant of service connection 
had expired, it cannot serve as a valid NOD as to that issue.  

The Board further observes that while the veteran did in fact 
file an NOD as to the initial evaluation assigned for PTSD 
within the time allowed by 38 C.F.R. § 20.302, that document 
did not refer to the effective date of service connection.  
While the NOD asked for "re-evaluation" of the PTSD claim, 
it is clear from the veteran's April 2004 statement and his 
May 2003 Form 9 that the element of the PTSD claim for which 
he was seeking "re-evaluation" was the disability rating.  
Although statements from claimants must be read liberally by 
VA, an NOD as to disability rating does not constitute a 
notice of disagreement as to effective date. As explained by 
the Court, degree of disability and effective date are 
separate issues.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Court has held that once a rating decision which 
establishes an effective date becomes final, the only way 
that such a decision can be revised is if it contains clear 
and unmistakable error.  The Court notes that any other 
result would vitiate the rule of finality.  In other words, 
the Court has found that there are no freestanding claims for 
an earlier effective date.  When such a freestanding claim is 
raised, the Court has held that such an appeal should be 
dismissed.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 
(2006).  

The Board notes that the veteran and his representative have 
not specified any error in the June 2002 rating decision 
assigning the effective date for service connection for PTSD.    

In short, if the veteran believed that the effective date for 
the grant of service connection for PTSD assigned in the June 
2002 rating decision was incorrect, his proper recourse was 
to file an NOD regarding the effective date assigned within 
one year of being notified of that rating decision.  Because 
the veteran did not do this, the June 2002 rating decision 
became final as to the effective date.  In accordance with 
Rudd, the Board must dismiss the claim.  

Parenthetically, the Board notes that, even if the veteran 
had submitted a timely NOD with the effective date assigned 
in the June 2002 rating decision, the fact remains that the 
claims file does not reveal any communication from the 
veteran that could be construed as a claim for service 
connection for PTSD prior to November 4, 1999.  While the 
veteran contends that he received VA treatment for PTSD in 
1985, and a January 1985 record of VA treatment does include 
a diagnosis of rule out PTSD, a medical record cannot 
constitute a claim for service connection.  MacPhee v. 
Nicholson, 459 F. 3d 1323, 1327 (Fed. Cir. 2006); Lalonde v. 
West, 12 Vet. App. 377, 382 (1999); cf. 38 C.F.R. § 3.157.  
As there is no communication from the veteran prior to 
November 4, 1999 which can be construed as a claim for 
service connection for PTSD, and this claim was more than one 
year after the veteran's separation from service, the date of 
receipt of the claim, November 4, 1999, is the proper 
effective date for the grant of service connection for PTSD.  
38 C.F.R. § 3.400(b)(2)(i).  

Based on the foregoing procedural history, the Board must 
dismiss the claim.  Rudd, 20 Vet. App. at 299-300.  


ORDER

The claim for entitlement to an effective date earlier than 
November 4, 1999 for the grant of service connection for PTSD 
is dismissed.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


